MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                   Jan 23 2020, 10:04 am
regarded as precedent or cited before any
                                                                              CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kevin Wild                                               Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Zachary R. Griffin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Billy McCaslin,                                          January 23, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1929
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Jennifer P.
Appellee-Plaintiff                                       Harrison, Judge
                                                         Trial Court Cause No.
                                                         49G20-1803-F5-8600



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1929 | January 23, 2020                  Page 1 of 7
[1]   Billy McCaslin appeals his convictions for Level 5 Felony Possession of

      Methamphetamine1 and Class C Misdemeanor Possession of Paraphernalia, 2

      arguing that the evidence is insufficient to support the convictions. Finding the

      evidence sufficient, we affirm.


                                                     Facts
[2]   In March 2018, McCaslin was on house arrest and was wearing a GPS ankle

      bracelet. On March 9, 2018, Indianapolis Metropolitan Police Officers

      Christopher Houdashelt and Dustin Carmack arrived at McCaslin’s home to

      execute a warrant for his arrest. The woman who lived with McCaslin

      answered the door and allowed the officers to come inside. They cleared all the

      rooms in the home except for the front bedroom, which was locked. The

      officers confirmed that McCaslin’s ankle bracelet was located in the bedroom,

      and the woman who answered the door further confirmed that McCaslin was

      inside. Officer Houdashelt requested that a K9 unit be dispatched to the house.

      While awaiting the K9 unit, the officers gave dozens of verbal commands to

      McCaslin to exit the bedroom; he did not respond.


[3]   After the K9 unit arrived, officers kicked in the locked door. Officer

      Houdashelt observed McCaslin “jump up off the ground” next to the bed. Tr.

      Vol. II p. 109. The police dog entered and subdued McCaslin, who was then




      1
          Ind. Code § 35-48-4-6.1.
      2
          I.C. 35-48-4-8.3(b).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1929 | January 23, 2020   Page 2 of 7
      handcuffed. Officer Carmack began to search McCaslin incident to arrest. The

      officer observed a plastic baggie fall from McCaslin’s person onto the ground.

      Laboratory testing later confirmed that the baggie held methamphetamine

      residue. In the course of apprehending McCaslin, Officer Houdashelt observed

      several items in plain view on top of a dresser, including a digital scale with

      white residue, a straw, and a piece of glass with residue on it in the form of a

      line.


[4]   Based on the above details, the officers applied for, and were granted, a warrant

      to search the house. In the bedroom, the officers observed men’s and women’s

      clothing lying on the floor as well as photographs of McCaslin and the woman

      who answered the door. On the dresser where Officer Houdashelt had

      observed several items earlier, Officer Carmack found a baggie with a substance

      later confirmed to be methamphetamine. The baggie and other items were

      commingled on the dresser with other personal property and photographs.

      Officer Carmack also found a smaller baggie on the floor next to where the

      officers found McCaslin when they entered the room; the substance in that

      baggie was later confirmed to be methamphetamine. Officers also found two

      methamphetamine pipes in a laundry basket.


[5]   On March 12, 2018, the State charged McCaslin with possession of

      methamphetamine as a Level 5 and a Level 6 felony, Class A misdemeanor

      resisting law enforcement, and Class C misdemeanor possession of

      paraphernalia. The State later dismissed the Level 5 felony count but amended

      the information to enhance the Level 6 felony count to a Level 5 because of a

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1929 | January 23, 2020   Page 3 of 7
      prior conviction. The State also alleged that McCaslin was an habitual

      offender.


[6]   McCaslin’s jury trial took place on July 1, 2019. After the State presented its

      case-in-chief, the trial court granted McCaslin’s motion for a directed verdict on

      the resisting law enforcement charge. Ultimately, the jury found McCaslin

      guilty of Level 6 felony possession of methamphetamine and Class C

      misdemeanor possession of paraphernalia. The trial court later found that the

      State had met its burden with respect to the enhancement of the possession

      charge to a Level 5 felony and to McCaslin’s status as an habitual offender.

      The trial court sentenced McCaslin to an aggregate four-year term, enhanced by

      four years because of his habitual offender status. McCaslin now appeals.


                                   Discussion and Decision
[7]   McCaslin’s sole argument on appeal is that the evidence is insufficient to

      support the convictions. When reviewing the sufficiency of the evidence to

      support a conviction, we must consider only the probative evidence and

      reasonable inferences supporting the conviction and will neither assess witness

      credibility nor reweigh the evidence. Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007). We will affirm unless no reasonable factfinder could find the elements of

      the crime proved beyond a reasonable doubt. Id.


[8]   To convict McCaslin of Level 6 felony possession of methamphetamine (which

      was elevated to a Level 5 felony based on a prior conviction, which he does not

      dispute), the State was required to prove beyond a reasonable doubt that he,

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1929 | January 23, 2020   Page 4 of 7
       without a valid prescription, knowingly or intentionally possessed

       methamphetamine. I.C. § 35-48-4-6.1(a). To convict McCaslin of Class C

       misdemeanor possession of paraphernalia, the State was required to prove

       beyond a reasonable doubt that he knowingly or intentionally possessed an

       instrument, device, or other object that he intended to use for introducing into

       his body a controlled substance. I.C. § 35-48-4-8.3(b).


[9]    McCaslin argues that the evidence does not support a conclusion that he

       actually or constructively possessed methamphetamine or paraphernalia.

       Actual possession occurs when a person has direct physical control over the

       item. E.g., Goffinet v. State, 775 N.E.2d 1227, 1230 (Ind. Ct. App. 2002).


[10]   First, the evidence readily establishes that McCaslin actually possessed

       methamphetamine. When the officer began to search him incident to arrest, a

       baggie fell from his person to the floor. Laboratory testing later confirmed that

       the baggie contained methamphetamine residue. The laboratory technician

       explained that, while there was not enough methamphetamine to be weighed,

       the testing confirmed that the methamphetamine was “a hundred percent

       there.” Tr. Vol. II p. 234. The technician also confirmed that

       “methamphetamine residue [is] methamphetamine.” Id. at 229. The statute

       under which McCaslin was charged does not have a minimum amount that

       must be possessed; consequently, the possession of any amount of

       methamphetamine, no matter how residual, suffices. Therefore, the fact that

       McCaslin had a baggie on his person containing methamphetamine residue is

       sufficient to support his conviction for possession of methamphetamine.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1929 | January 23, 2020   Page 5 of 7
[11]   Constructive possession occurs when a person has the capability and intent to

       maintain dominion and control over the item. E.g., Canfield v. State, 128 N.E.3d
563, 572 (Ind. Ct. App. 2019), trans. denied. The capability element of

       constructive possession is met if the State shows “that the defendant is able to

       reduce the controlled substance to the defendant’s personal possession.”

       Goliday v. State, 708 N.E.2d 4, 6 (Ind. 1999). Proof of a possessory interest in

       the premises in which the object is found is adequate to meet the capability

       element. Id.


[12]   The intent element is met if the State demonstrates the defendant’s knowledge

       of the presence of the contraband. Canfield, 128 N.E.3d at 572. Where, as here,

       control of the premises is non-exclusive, evidence of additional circumstances

       pointing to the defendant’s knowledge of the presence of contraband

       demonstrates intent. Id. These additional circumstances may include the

       item’s proximity to the defendant, the location of contraband within the

       defendant’s plain view, and the mingling of contraband with other items owned

       by the defendant. Id. at 572-73.


[13]   Here, McCaslin had a possessory interest in the premises. He lived in the

       residence and slept in the bedroom in which the methamphetamine and

       paraphernalia were found. In fact, he was the only person in the bedroom,

       behind a locked door, between the time police arrived at the residence and the

       time they forced their way into the room. Therefore, he was capable of

       maintaining dominion and control over the items.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1929 | January 23, 2020   Page 6 of 7
[14]   With respect to intent, the paraphernalia on the dresser (including the scale,

       straw, and piece of glass with a line of white powder), the baggie of

       methamphetamine on the dresser, and the baggie of methamphetamine on the

       bedroom floor were in plain view. They were also intermingled with

       McCaslin’s other items, including McCaslin’s clothing, personal property, and

       photographs. Moreover, one of the baggies of methamphetamine was on the

       floor in the location where McCaslin was found when the officers forced their

       way into the bedroom. These circumstances suffice to show that McCaslin had

       the intent to maintain dominion and control over the items.


[15]   McCaslin directs our attention to other circumstances that can establish the

       intent element, arguing that those circumstances are not applicable here. This

       is merely a request that we reweigh the evidence, which we may not do. And in

       any event, to prove constructive possession, the State need not prove all

       possible circumstances that can establish the intent element. E.g., Canfield, 128
N.E.3d at 572-73.


[16]   In sum, we find that the evidence in the record establishes that McCaslin

       constructively possessed methamphetamine and paraphernalia, meaning that

       the evidence is sufficient to support his convictions.


[17]   The judgment of the trial court is affirmed.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1929 | January 23, 2020   Page 7 of 7